DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This is a final office action in response to the applicant’s arguments and remarks filed on 03/23/2021. Claims 1-17 are pending in the current office action. Claims 1 and 4-5 have been amended by the applicant and claim 17 is a new claim. Claims 9-16 remain withdrawn as being drawn to a non-elected group and claims 1-8 and 17 are examined herein. 

Status of the Rejection
The claim objections have been overcome by the applicant's amendments. 
All 35 U.S.C. § 103 rejections from the previous office action are withdrawn in view of the Applicant’s amendment. 
New grounds of rejection under 35 U.S.C. § 103 are necessitated by the amendments. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim 1-8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Futami et al. (US 2004/0028580 A1) in view of Vulto et al. (WO 2010/086179 A2) and further in view of Rigler et al. (WO 2006/037561 A1). Evidentiary support provided for claim 1 by the instant specification. 
Regarding claim 1, Futami discloses a process for the electroextraction of organic compounds from a moving fluid donor phase into an acceptor phase (process for the reaction and/or separation of organic compounds from an organic donor phase to an aqueous acceptor phase [Paras. 0003-0004, 0013, 0028, 0097, 0118-0122, 0154), the process comprising: 
providing an electrically conductive donor phase moving at a first flow velocity and in electrically conductive contact with a first electrode (an electrically conductive organic phase 2 is introduced into the channel wherein the fluid flow rate of the can be the same as or different than the aqueous phase such as wherein the organic phase can have a fixed flow rate of 8 μL/min and wherein the organic phase 2 can be provide with an electrode for generating an electric field [Paras. 0097,0137; Figs. 11b-11c]);
providing an electrically conductive acceptor phase in direct contact and immiscible with the donor phase, in electrically conductive contact with a second electrode (an electrically conductive aqueous phase 1 is in direct contact and immiscible with the organic phase 2 and is in conductive contact with a second electrode for generating an electric field [Paras. 0003, 0097,0137; Figs. 11b-11c]);
providing a supporting or confining phase guide pattern having a sharp edge to keep a defined interface between the donor phase and acceptor phase (various guide-like portions 16 can be provided in the bottom surface of the channel to suppress the fluctuation of the position of the fluid boundary [Paras. 0015, 0140; Figs. 5a, 6a, 8a-12d, and 19a-22a and corresponding descriptions in the disclosure]); 
applying an electric field between the first electrode and the second electrode (wherein electrodes can be disposed in the individual channels and an electric field can be produced between the electrodes in the channels [Para. 0097; Figs. 11b-c]);
wherein one of the donor phase and the acceptor phase is an organic phase and the other of the donor phase and the acceptor phase is an aqueous phase (one phase is an organic phase and the other is an aqueous phase wherein each phase could be considered a donor phase or an acceptor phase by virtue of the various examples; see for example Fig. 14 wherein various compounds are transported from the various phases for extraction and/or reaction [Paras. 0118-0122; claim 28]); and
wherein the acceptor phase is moving at a second flow velocity which is lower than the first flow velocity (the organic phase and aqueous phase can have the same flow velocity or the aqueous acceptor phase can have a flow velocity of 3 μL/min when the organic phase has a flow velocity of 8 μL/min [Para. 0137; Table 2; Paras. 0005-0012 discloses in a more general sense wherein the fluids A and VB that depends upon the viscosity of the fluids A and B]). 
Futami discloses wherein the guide structure is a single guide structure or a plurality of guide partitions and thus has a single sharp “edge” as shown in Figs. 5a, 6a, 8a-12d, and 19a-22a. Futami is silent on the guide pattern being shaped such that “advancement of a fluid over the sharp edge requires a change of the principal radii of a fluid-fluid meniscus, leading to a higher pressure drop over the meniscus thus representing a pressure barrier”, as recited in instant claim 1. 
Vulto discloses various phase guide structures for controlling fluid flow through channels [abstract] wherein a phase guide can have a single sharp edge [Fig. 5a] or can alternatively have a rectangular shape with multiple sharp edges [Figs. 1 and 5c]. Vulto teaches that such multiple edged structure induces a pinning effect that occurs at the edge of the structure whereby the meniscus is “pinned” at the boarder of the structure that retains the phase at one of the edges of the structure [Pg. 2, Para. 1]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the single edge phase guide disclosed by Futami with a rectangular 3D phase guide with multiple edges because Vulto discloses that such structure is known in the art to promote the controlled flow of phases in fluidic devices and further provides the benefit of inducing a meniscus pinning effect whereby the meniscus is pinned at one edge of the structure that retains the phase at the edge of the structure and would thus promote a stable interface [Pg. 2, Para. 1]. Furthermore, the simple substitution of one known element for another (i.e., one type of phase guide for another type of phase guide) is likely to be obvious when predictable results are 
Futami teaches, as discussed above, wherein electrodes can be disposed in the individual channels and an electric field can be produced between the electrodes in the channels [Para. 0097; Figs. 11b-c]. Futami is silent on the electric field current applied and thus fails to expressly teach wherein “the electric field has a current between 0.01 μA and 100 μA for an interface length of 8 mm”, of instant claim 1. 
Rigler discloses a method for electroextraction of charged particles [abstract] wherein the system includes a positive and negative electrode arranged within the channel in concurrently flowing phases such that when an electric field is applied, charged particles in a first laminar fluid stream are transferred by means of the electric field pulse into a concurrent adjacent laminar fluid stream without substantial fluid volumes being exchanged between the fluid streams [Pg. 3:1-13; Pg. 11:35-37]. Rigler further discloses wherein the method makes it possible to select individual particles from a very large particle population whereby the particles that possess an overall positive or negative electric charge, as a result of the applied electric field, are able to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Futami to apply an electric field for electroextraction/manipulation of the target compounds because Rigler teaches that when an electric field is applied, charged particles in a first laminar fluid stream are transferred by means of the electric field pulse into a concurrent adjacent laminar fluid stream without substantial fluid volumes being exchanged between the fluid streams [Pg. 3:1-13; Pg. 11:35-37] and that such methods makes it possible to select individual particles from a very large particle population whereby the particles that possess an overall positive or negative electric charge, as a result of the applied electric field, are able to migrate in the electric field in accordance with their charge and consequently able to be transferred from the first fluid stream into a second fluid stream [Pg. 4:24-34]. Given the teachings of Rigler regarding the electrode length of 1-10 mm, it would have 
Furthermore, regarding the applied electric field of between 0.01 μA and 100 μA, Rigler teaches wherein the applied voltage (and subsequent electrical current across the phases) is a result-effective variable. Specifically, Rigler teaches that the migration rate of the charged particles depends on the applied electric field, which is also determined based upon the total charge and size of the particles [Pg. 12:18-26]. Since this particular parameter is recognized as result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). Thus, it would be obvious to one skilled in the art at the time of the claimed invention to modify the applied voltage (and the inherent current that traverses the phases) to yield the expected result of properly transporting the charged particles from the first fluid stream into the second fluid stream. The Office takes the position that the applied voltage across the phases necessarily yields a current that traverses the phases. The Office’s position is further supported by the instant specification Pgs. 8:1-7 and 7:4-8 that discloses the applied voltage that yields an electric current that traverses the phases. 
Regarding claim 2, Futami further discloses wherein the acceptor phase is moving co-directionally with the donor phase (the two phases flow co-directionally with one another [Figs. 5a, 6a, 8a-12d, and 19a-22a and corresponding descriptions in the disclosure]). 
Regarding claim 3, Futami further discloses wherein the donor phase and/or the acceptor phase remain immiscible during the process (the two phases remain separated such that there is no substantial mixing between the adjacent phases [Paras. 0038, 0043, 0068). 
Regarding claim 4, modified Futami discloses the limitations of claim 1 as discussed previously. Futami, as modified by Rigler, further discloses wherein the electric field is applied sufficiently high and in a sufficiently long period of time to allow at least part of the analyte compounds to migrate from the donor phase to the acceptor phase, or to the interface between the donor phase and the acceptor phase (the applied electric field is dependent upon the total charge and size of the particles and the distance between the fluid streams wherein the electric field is applied for a period of 20-200 ms and with a voltage of 10-50 V, but preferably the parameters in connection with applying the electric field are adjusted such that the charged particles are transported from the first fluid stream to into the second fluid stream [Pg. 12:18-24]). 
Regarding claim 5, modified Futami discloses the limitations of claim 1 as discussed previously. Futami further discloses wherein a further acceptor phase is present at the opposite side of the acceptor phase and in direct contact with the donor phase (mixing by diffusion, solvent extraction, separation or recovery may be carried out by forming laminar flows of three phases of fluid including an organic phase 79 
Futami is silent on the use of electrodes within this embodiment and thus fails to expressly teach “wherein the first electrode is arranged in the further acceptor phase, and wherein the electrically conductive contact with the donor phase occurs through the further acceptor phase. 
Rigler teaches in a second embodiment wherein the device includes a first fluid stream 20a which comprises the charged particles 22(donor phase), but the device further includes two fluid streams 24a and 26a (acceptor phases) that bracket the first fluid stream 20a wherein the fluid streams 20a, 24a and 26a flow concurrently and without mixing alongside each other, preferably in laminar flow, without any mixing of the fluid streams taking place wherein the electrodes are provided in the “second” fluid streams 24a and 26a [Pg. 16:2-21; Pg. 11:35-37]. Rigler further teaches that in this arrangement, charged particles are transferred in accordance with their charge from the first fluid stream 20a (donor phase) into one of the two second fluid streams 24a and 26a wherein particles having a negative charge are transferred into fluid stream 24a while those having a positive charge are transferred into the fluid stream 26a [Pg. 16:21-36]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include electrodes in the bracketing flow channels taught in Futami because Rigler teaches that such system performs the same intended purpose of extracting a sample molecule from a donor phase into an acceptor phase and provides the additional benefit of separating the particles in accordance with their 
Regarding claims 6 and 8, Futami further discloses removing the acceptor phase comprising the migrated analytes, and subjecting the removed acceptor phase to a further separation and/or analysis process, of instant claim 6, and wherein the further separation and/or analytical process comprises one or more of…liquid chromatography, of instant claim 8 (the product is extracted into the aqueous acceptor phase via outlet port c into a test tube and was tested via high-speed liquid chromatography [Paras. 0154, 0157, 0160, 0163, 0166, 0169, 0174]). 
Regarding claim 7, Futami further discloses wherein the donor phase is the result of a previously separated and/or analysis process (the organic phase comprising a transfer catalyst can be recycled via a pump and thus can be utilized in various separation processes [Paras. 0031, 0071, 0101, 0118, 0124, 0128-0129, 0177; Figs. 14-15 and 17). 
Regarding claim 17, Futami further discloses wherein the organic compounds are selected from...proteins (the organic compound can be an enzyme such as a protein produced in a living organism known as a biocatalyst [Paras. 0028, 0102, 0117-0122]).


Response to Arguments
Applicant's arguments/amendments filed 03/23/2021 with respect to the objections to the claims have been fully considered and are persuasive. The objections to the claims have been withdrawn due to proper amendments remedying the issue moot. 
Applicant’s arguments, see Remarks Pgs. 7-11, filed 03/23/2021, with respect to the 35 U.S.C. § 103 rejection have been fully considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176.  The examiner can normally be reached on 9am-7pm EST Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/JOSHUA L ALLEN/Examiner, Art Unit 1795